Citation Nr: 0702798	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  00-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a personality disorder, 
intermittent explosive disorder, schizophrenia, depression, 
psychotic disorder, psychogenic fugue, and major depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for temporal lobe 
seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the RO in Nashville, 
Tennessee which, in pertinent part, denied service connection 
for Achilles tendonitis, headaches, and temporal lobe 
seizures.  A personal hearing was held at the RO before the 
undersigned Veterans Law Judge in April 2003.

This case was previously before the Board in October 2003.  
In pertinent party, the Board remanded the issues of service 
connection for headaches and a seizure disorder to the RO for 
additional evidentiary development.

During the course of the current appeal, the veteran 
introduced the issue of entitlement to service connection for 
an acquired psychiatric disorder, which was merged into the 
current appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  An acquired psychiatric disorder was not shown present in 
service or within one year of separation thereof, and the 
most persuasive medical evidence addressing the relationship 
between such disability and the veteran's military service 
weighs against the claim for service connection.  

3.  The veteran's claimed headache disorder is not 
etiologically related to service.

4.  A seizure disorder was not shown present in service or 
within one year of separation thereof, and the most 
persuasive medical evidence addressing the relationship 
between such disability and the veteran's military service 
weighs against the claim for service connection.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may service incurrence of a 
psychosis be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006). 

3.  A seizure disorder was not incurred in or aggravated by 
active service, nor may service incurrence of an organic 
disease of the nervous system be presumed.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
Board notes that the RO's initial rating decision in November 
1999 predated the VCAA.  By way of letters dated in September 
2002, May 2003, March 2004, and January 2005, the RO advised 
the veteran of what evidence, if any, was necessary to 
establish his service connection claims.  The RO indicated 
which portion of that evidence he was responsible for sending 
to VA and which portion of that evidence VA would attempt to 
obtain on his behalf.  The RO obtained the veteran's service 
records and associated them with his claims file.  The RO 
also requested the veteran to submit any medical evidence 
that would assist in substantiating his claim for 
entitlement.  The veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.   

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  The Board notes that the 
veteran was informed of the regulations pertaining to 
disability ratings and effective dates in a November 2006 
notice letter.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claims.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  
Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303.  Generally, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau, 2 Vet. 
App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson 
is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Factual Background

In this case, the veteran was treated for headaches during 
active duty service.  Service medical records dated in 
September 1971, February 1972, March 1972, December 1972, and 
January 1973 document the veteran's headache complaints.  His 
headaches were described as severe, frontal, with memory 
loss.  

The service medical records are negative for any complaints, 
diagnosis, or treatment for any psychiatric or neurological 
disorder.  In a September 1971 service medical record, the 
veteran complained of headaches with memory loss.  It was 
noted that he did not recall marching out to the range or 
picking a fight and swearing at an officer.  There are no 
other indications in the veteran's service medical history of 
any psychiatric symptoms or seizures.  In December 1972, the 
veteran was struck on the right side of the head.  Skull x-
rays were negative, but the examiner noted tenderness over 
the frontal sinuses.  He was diagnosed with possible 
concussion.  

The June 1973 separation examination report was negative for 
any clinical psychiatric or neurological findings.  

Post-service, the competent medical evidence demonstrates 
that in July 1979 the veteran was admitted to a private 
hospital because he presented a potential danger to others.  
He reported a long history of headaches with subsequent 
violent behavior, which dated back to 1971 and continued 
through the years.  He also reported being struck in the 
right forehead with a baseball bat while in school.  He 
denied drug use and reported being fully aware of his actions 
when he is violent.  He rationalized that his violent 
behavior got him out of temporary problems.  The examiner 
noted no psychotic symptomatology and the veteran reported no 
depression.  During this admission, the veteran underwent 
electroencephalogram (EEG) and neurological evaluation.  The 
neurologist opined that he "probably" had psychogenic 
headaches.  The examiner ruled out an organic etiology for 
the veteran's headaches and violent behavior.  He doubted 
that the headaches were related to a seizure disorder since 
the veteran was well aware of his actions during the 
episodes.  The examiner considered that the veteran may have 
a migraine or cluster headache history with episodic 
discontrol.  

In July 1980, the veteran was admitted to a private hospital 
for uncontrollable violent behavior.  He was previously 
admitted for emergency care for extreme tension and 
headaches.  The headaches were of unknown etiology with 
normal EEG and there was no conclusive diagnostic workup 
following the July 1979 admission.  In July 1980, the veteran 
was minimally cooperative on examination and reaffirmed his 
need to control his headaches and emotional outbursts.  His 
remote and recent memories were intact and no organicity was 
apparent.  

The first competent evidence of any psychiatric symptoms 
arises in August 1980, when the veteran was admitted to VA 
for possible temporal lobe seizures and was noted to be 
engaged in weekly mental health therapy.  He underwent a 
brain scan that revealed no focal neurological findings.  The 
examiner ruled out temporal lobe seizures.  

In early October 1980, the veteran was admitted to a private 
mental health facility for presenting a potential danger due 
to his violent episodes.  The admission note revealed that 
the veteran had been previously admitted to the hospital in 
July 1979, but failed to return on a leave of absence after 3 
days of in-patient care.  His complaints were the same -
headache and spells during which he became violent and 
experienced amnesia.  The examiner noted past normal 
neurology consultation, sleep deprived EEG, and skull x-ray.  
The veteran's family history was negative for psychiatric 
disturbance and seizure history.  However, on psychiatric 
evaluation, he presented a history of some type of spells 
that were thought to be "possibly dissociative reaction, 
possibly seizure disorder."  Workups were unsuccessful in 
establishing any etiology or effective treatment program.  It 
was noted that the nature of the spells had changed in that 
they were no longer associated with severe headaches.  The 
veteran was asked to remain in-patient so that the examiner 
could observe a spell in order to develop the proper 
treatment plan.  The veteran remained hospitalized, and the 
discharge summary noted that his neurological examination was 
normal with no complaints of psychiatric symptoms.  The 
veteran was seclusive and had flattened affect until he 
underwent the sleep deprived EEG, when he displayed excessive 
anger over the glue that was used in the EEG.  He refused to 
complete the psychological testing and requested a discharge 
which was granted by the examiner.  The examiner noted that 
the veteran "handles anything that he does not like by 
avoidance and excessive anger."  The veteran was not in any 
type of dissociative state upon discharge.  The diagnosis 
upon discharge was psychogenic fugue.

Later that month, the veteran was admitted to another private 
hospital for violent outbursts and amnesia.  He was brought 
to the hospital by an informant who reported that the veteran 
lived with his sister and worked in a factory for the past 
few years.  During this time, he had been very argumentative.  
During his admission, the veteran reported difficulty with 
amnesia, violent behavior, and visual hallucinations.  He 
stated that he did not drive because of "seizure type 
activity."  While the veteran was hospitalized, his lawyer 
phoned and reported that the veteran was involved in a 
lawsuit against a police department and that it was 
discovered upon administration of a lie detector test that he 
lied about not stealing money.  The lawyer indicated that the 
veteran was "so convincing that he was telling the truth" 
that he agreed to represent him in that lawsuit.  Laboratory 
findings, to include drug screening, were negative.  The 
examiner's final diagnosis was primary degenerative dementia, 
presenile onset, with delirium, and intermittent explosive 
disorder.  The provisional diagnosis was temporal lobe 
epilepsy, ruling out personality disorder.  

In December 1980, the veteran underwent private psychological 
evaluation in order to determine the nature of his periodic 
violent episodes.  Based on clinical evaluation and 
diagnostic testing, the examiner indicated that "although it 
cannot be ruled out, the testing did not reveal the presence 
of cerebral dysfunction." However, the examiner noted that 
the veteran showed significant disturbances in self-concept 
and difficulty relating to women.  The examiner opined that 
it was likely that the veteran's behavior is "somewhat 
cyclical and that following violent outbursts he withdraws in 
depression."  There was some suggestion of schizophrenia, 
particularly concerning feelings of loss of control and an 
overriding somatic concern.  The examiner concluded that "it 
cannot be determined from the reported test results whether 
[the veteran's] uncontrolled outbursts are organically based 
or functional in nature."  

In September 1984, the veteran underwent private psychiatric 
evaluation which resulted in a diagnosis of intermittent 
explosive disorder.  The veteran gave a history of 
intermittent episodes of violent behavior and amnesia, which 
he attributes to immunizations received during basic training 
in 1971.  He reported having headaches and occasional 
episodes of violence and amnesia that were controlled with 
Haldol.  The psychiatrist noted past EEG's and neurological 
examination, which were both normal.  

In March 1992, the veteran sought private medical attention 
for episodes of confusion and amnesic periods.  He reported 
suffering from "blackouts" since military service in 1971 
following receipt of injections which caused him to become 
violent.  He indicated that he was hospitalized after 
assaulting a commanding officer and was placed on medication 
which he could not recall.  He reported that prior to an 
episode, he feels a headache that begins behind his eyes and 
moves to encompass the whole head.  He stated that he can be 
amnesic from 30 to 120 minutes and that the episodes are more 
frequent in hot weather.  His past medical history was noted 
to be unremarkable with numerous negative neurological 
workups.  Past psychiatric admissions produced very few 
results.  The veteran maintained random employment until 1979 
when he found himself unemployable due to this amnesic 
periods and fits of violence.  The examiner opined that the 
origin of the veteran's episodes was uncertain and may be the 
basis of a delusional system, although his presentation was 
not such that he appeared delusional.  

In October 1999, the veteran was hospitalized at VA for 
treatment of possible seizures and violent behavior.  He was 
referred from the psychiatric ward to neurology for a workup, 
which was normal.  An MRI and skull x-ray produced no 
results.  In a neurology clinical note, the VA doctor 
indicated that he did not believe the veteran has epilepsy, 
citing normal EEG, MRI, and general neurological examination 
findings.  There was no post-ictal state, tonic/clonic 
seizure activity, biting of the tongue, or loss of control of 
urination or defecation.  During his hospitalization, he 
complained of a lesion on the back of his head that was 
causing him discomfort.  Doctors noted no seizures or violent 
behavior during his in-patient stay.  He was discharged under 
irregular status, apparently, because the pain of his skin 
lesion was bothersome and he had not yet received treatment 
for it at VA. 

On October 1999 VA neuropsychiatric testing, the examiner 
felt that the veteran had complex partial seizures.  The 
veteran reported his first seizure-like episode occurred in 
1971, in service, after receiving a number of immunizations 
during basic training.  He felt a burning sensation in his 
head followed by a period of amnesia, during which he 
attacked other trainees.  Based on clinical testing, the 
examiner opined that the etiology of the veteran's spells 
"remains uncertain."  According to the VA psychology 
intern, clinical findings "provided no confirmation of 
lateralizing deficits that are sometimes seen in seizure 
disorder" and the veteran did not show the typical 
presentation of conversion disorder, and there was not 
correlation between his spells and periods of stress.  His 
spells were found to be too infrequent than what was usually 
seen in psychologically induced, non-epileptic seizures.  The 
VA intern noted that his most debilitating difficulties 
pertained to personality adjustment rather than seizures and 
that he met the criteria for a personality disorder with 
antisocial and narcissistic features.  

The veteran's November 1999 private EEG revealed normal 
findings.  The veteran underwent hyperventilation and photic 
stimulation for this tracing.  

In private psychiatric evaluations dated in December 1999 and 
February 2000, the veteran was diagnosed with psychosis, not 
otherwise specified and schizoid personality disorder.  
Seizure disorder was noted by history.  Previous psychiatric 
admissions were noted for a significant history of bizarre 
behavior.  It was noted that the veteran has had these 
episodes for nearly 30 years, manifested by periods of 
amnesia and physical destruction of property but not harm to 
others.  The episodes lasted from a few hours to up to 12 
hours from 5 to 12 times a year.  

In a January 2000 VA discharge summary, the veteran was 
admitted for an attempted suicide.  The veteran reported 
having no memory of his attempted suicide.  It was noted that 
the veteran was very hostile during his stay and refused to 
be examined or interviewed.  He reported having a history of 
complex partial seizures, which began in 1971 and occur up to 
four times per year.  The veteran was previously admitted to 
the VA psychiatry ward in October 1999 and an EEG was 
conducted showing normal results.  He was placed on 
Gabapentin and Nortriptyline for based upon his history of 
seizures.  He reported regular compliance with these 
medications.  He noted no other current medical problems.  
The veteran attributed his behavior to seizures and that he 
had not worked since 1970 because of seizures.  The examiner 
considered the possibility that the veteran experienced 
symptoms due to a type of partial complex seizure.  There was 
no Axis I discharge diagnosis, but the examiner noted complex 
partial seizure disorder.  

In a March 2000 VA discharge summary, the veteran was again 
hospitalized for being suicidal.  He stated that he had a 
seizure and exhibited bizarre behavior which he did not 
recall.  After the seizure, he was angry and agitated for a 
period of days before being brought to the hospital.  He 
reported not missing any of his medications which lessen the 
frequency of the seizures and prevent the warning sign of an 
aura of burning in the right forehead.  The examiner noted no 
distress or seizure activity while the veteran was 
hospitalized.  His discharge diagnoses included mood disorder 
secondary to general medical condition by history and complex 
partial seizure disorder, cluster B.  

The first competent evidence of any seizure symptoms arises 
in 2001.  In October 2001, the veteran was hospitalized at 
VA.  The discharge diagnosis was psychotic disorder secondary 
to partial complex seizures.  

In a December 2001 letter from the veteran's VA treating 
psychiatrist, it was indicated that his complex partial 
seizures, which would sometimes generalize to grand mal 
seizures, induced changes in his mental state which became 
more dominant and presented a significantly disabling and 
dangerous mood disorder.  The VA psychiatrist concluded that 
the September 1971 service medical entry, which reflected 
treatment for headache with no memory of reported behavior, 
exemplified the events that occurred during the veteran's 
seizures.  He noted the elusive nature of the presentation of 
the veteran's seizure disorder caused a sudden change in his 
mental state that he believed was overlooked.  In this 
regard, the psychiatrist opined that the veteran's illness 
was present during military service and that he was not 
treated properly for this condition which led to an 
exacerbation of  the illness.  He noted that uncontrolled 
seizures lead to an exacerbation of the process that brings 
about the conditions necessary for the brain to produce 
seizures.  He added that typically, the presentation of mood 
and behavioral disorders after a complex partial seizure is 
understand as misbehavior rather than an illness.  

VA medical records dated from January 2003 through March 2003 
reflect that the veteran was sent to VA from a community 
crisis center.  He reported that he was having "a seizure" 
and felt homicidal.  He was also very hostile and 
uncooperative to the VA nurse who attempted to take his vital 
signs.  The VA examiner's impression ruled out psychomotor 
seizures and depression.  Nursing progress notes reflect that 
the veteran showed no evidence of seizure or seizure like 
activity.  After his initial interview, he was compliant with 
medications and voiced no somatic or emotional distress.  The 
admitting diagnosis was affective psychosis.  

In April 2003, the veteran testified before the Board at a 
personal hearing.  He stated that he was given shots during 
basic training and he began attacking people.  He reported 
that he was given Article 15's for his behavior, but that he 
had no awareness of his actions.  He attributed these 
incidents to seizures, which he claims was treated as 
headaches.  A witness testified that her earliest 
recollection of the veteran's seizures was 1982 or 1983.  The 
veteran stated that his seizure disorder had its onset in 
service and he continued to have problems since that time.  
He reported that the headache would usually precede a seizure 
episode but that the medications he took eliminated the 
triggering burning head pain that would indicate a seizure 
was forthcoming.  The veteran testified that the first time 
he was told he had a seizure disorder was in 2000, and that 
for 35 years he did not know he had been experiencing 
seizures.  

On VA neurological examination in March 2004, the examiner 
indicated that no firm diagnosis had been made regarding the 
likelihood of seizure activity.  The veteran was reported to 
be vague on the history of his alleged seizure disorder and 
blood testing showed no significant level of Dilantin.  The 
veteran reported onset of seizures during boot camp.  He 
reported no specific history of head injury and was uncertain 
about the nature of his seizures other than he feels as if he 
wants "to hurt someone."  The examiner noted that the 
veteran had an unusual presentation.  His examination showed 
a bizarre gait and give-way weakness of his extremities, 
stumbling, but not falling over.  The examiner indicated that 
these findings corresponded with past non-focal examination 
findings of bizarre gait, weakness and nonfocal.  The VA 
examiner found that the veteran did not give a good 
description of the details of the seizure-like events he 
claimed nor how they were related to his military service.  
The examiner opined that the neither the physical examination 
of the veteran nor his medical record indicates he has a 
seizure disorder with any degree of certainty.  The veteran 
appeared to be noncompliant with the empirical treatment of a 
possible complex partial seizure disorder and that his 
neuropsychological profile, as documented in the claims file, 
appeared to be functional.  

On VA neurological examination in December 2004, the examiner 
noted the veteran's in-service complaints of headache.  He 
remarked that there was no evidence of a seizure disorder 
other than the veteran's statements.  In a January 2005 VA 
addendum opinion, the examiner opined that based on a review 
of the veteran's VA medical history, "he does not have a 
headache disorder at this time, and the occasional headache 
he does suffer is not likely to be associated with his 
military service."  The examiner reported that the veteran 
did not receive current neurological treatment for a headache 
disorder.

On VA neurological examination in December 2004, the examiner 
indicated that there was no service medical evidence of any 
seizure disorder.  The veteran has stated that he began 
experiencing seizures in service after being inoculated.  On 
examination, the veteran reported onset of seizures after 
being struck in the head in service.  The examiner noted past 
normal computed tomography (CT) scans of the head. The 
examiner cited to 10 admissions to the Memphis VA Medical 
Center from 1999 to 2003 in which the veteran was treated for 
psychiatric problems.  During this time, the veteran reported 
having periods in which he wanted to hurt people and had 
suicidal ideation, which he believed constituted seizures.  
The examiner found no documentation of any seizure disorder, 
despite his prescribed medications for noted "possible 
complex partial seizures in the past."  The examiner 
reported that the veteran did not receive current 
neurological treatment for a seizure disorder and that his 
seizure diagnosis is by history.  The examiner cited to a 
November 2002 EEG which revealed no paroxysmal spikes or 
epileptiform activity.  He had normal awake and drowsy EEG 
recordings.  Physical examination findings were normal for 
orientation, cranial nerves, extraocular muscle movement, 
sensation, facial muscle movement, cerebellar examination, 
Romberg sign, motor examination, and pinprick.  There were no 
pathological signs of seizure found.  

In a November 2005 statement from the veteran's treating VA 
psychiatrist, it was noted that the veteran's episodic and 
drastic changes in behavior "could be seen as a 
manifestation of an underlying seizure disorder."  The VA 
doctor noted that the VA neurologist who conducted the 
December 2004 VA examination indicated that "this 
explanation was rather unlikely."  The VA psychiatrist 
reported that a similar change in the veteran's behavior was 
noted in service and that a seizure disorder underlying 
changes in his behavior remained a likelihood.  The VA doctor 
suggested addition monitoring of the veteran in an epilepsy 
unit in order to determine whether service connection was 
warranted.  

Evidence from the Social Security Administration (SSA) 
reflects the veteran's award of disability benefits for 
paranoid schizophrenia which had its onset in December 1980.  
Among the SSA medical records was a letter dated in December 
1980 from a private therapist who diagnosed borderline 
personality disorder, ruling out temporal lobe epilepsy due 
to lack of neurological evidence of organic abnormality.  The 
veteran reported being hospitalized for violent headaches and 
explosive behavior, as well as, a number of arrests for 
assault. 

In a January 1981 letter, the examiner noted the veteran's 
history of headaches, personality change with tendency to 
become violent, and unawareness of his behavior.  He noted 
normal neurological workup and EEG testing.  The examiner 
also noted that the veteran displayed a personality change in 
1973 when his first wife was killed in a car accident.  There 
was some indication of predisposing factors, which included a 
nervous breakdown that occurred in 1971 while the veteran was 
on active duty.  The veteran reported being hospitalized in 
service for a nervous breakdown.  The veteran did not respond 
to questioning and the examiner noted that his emotional 
reactions were extremely inappropriate with extremely flat 
affect and obvious agitation and anxiety throughout the 
interview. The examiner opined that the veteran had 
schizophrenia, paranoid type, ruling out organicity.  

In a June 1982 letter, a psychiatrist for SSA indicated that 
he examined the veteran in January 1981.  Based on the 
examination findings, he opined that he suffered from 
schizophrenia, paranoid type.  His reexamination of the 
veteran in June 1982 resulted in no change in his diagnosis.  

In an October 1993 psychological evaluation for continued 
receipt of SSA disability benefits, the examiner noted that 
his disability "is said to have begun in the late 1970s."  
The veteran's sister provided the medical history for the 
examiner which correlated with his own narrative statements 
about how his problems began during military service after 
being inoculated.  His last employment was in the 1970's.  He 
worked in a die casting factory before he quit due to a 
"nervous breakdown."  Based on the clinical interview, the 
diagnosis was recurrent major depression, severe with 
psychotic features and chronic undifferentiated 
schizophrenia.  

Acquired psychiatric disorder

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, the Board finds that the 
evidence weighs against the claim.

In this regard, there is no evidence of any psychiatric 
complaint, treatment, or diagnosis in service.  Post-service, 
the first documented evidence of a psychiatric disorder 
arises in 1980, several years after his discharge from 
military service.  The SSA disability medical evidence, which 
found the veteran to be disabled for schizophrenia, 
established a disability onset date of December 1980.  This 
date coincides with the first documentation of psychiatric 
symptomatology in the veteran's claims file.  

Further, there is no competent medical opinion that relates 
any of the veteran's psychiatric diagnoses to any disease or 
event in service.  The Board has carefully reviewed the 
veteran's extensive medical history with regard to his 
claimed psychiatric disorder, but has found no objective 
basis on which to grant service connection.  It is clear that 
the veteran suffers from some psychiatric disorder, however, 
his variably diagnosed psychiatric disorder has not been 
shown to be of service origin.  Healthcare providers 
considered the possibility that the veteran's psychiatric 
problems are related to a seizure disorder; however, as will 
be discussed in detail below, the existence of a seizure 
disorder is at best questionable, and as such, cannot serve 
as the basis of an award for service connection.  

The Board also notes that claims file contains repeated 
references of the veteran's denial of having any psychiatric 
symptoms or depression, and his association of bizarre 
behavior as a manifestation of a seizure disorder.  However, 
the Board notes that the veteran's is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that VA evidence reflects that the veteran 
has been frequently uncooperative and unresponsive on 
psychiatric interview and clinical testing.  In this regard, 
the Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this regard, a remand for additional development would 
serve no useful purpose.  Therefore, the Board finds 
entitlement to service connection for an acquired psychiatric 
disorder must be denied.

Headaches

It is acknowledged that headaches were noted in the veteran's 
service medical records.  However, on VA examination in 
December 2004, the examiner noted that there was no current 
evidence of any headache disorder.  The VA examiner concluded 
that the veteran occasional headache suffered by the veteran 
was not likely to be associated with his military service.  
Also, while the veteran had post-service complaints of 
headache documented in records dated in 1979 and 1980, the 
etiology of his headaches were found to be of unknown 
etiology without any positive neurological evidence of an 
organic disorder.  Further, the veteran's complaints of 
headache ceased to exist in the medical evidence dated since 
the last recorded complaint in 1984.  The December 2004 VA 
examiner noted that the veteran was not on any current 
neurological treatment for a headache disorder.  Service 
connection is predicated upon a showing of an inservice 
disorder, a current disorder, and a nexus between the service 
disorder and the present disability.  Such is not shown in 
this case.  There is simply no competent evidence that a 
chronic disorder began in service. 

While the veteran believes that he has a headache disorder 
that was either incurred in or aggravated by service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, supra; Espiritu, supra.  Therefore, 
the Board finds entitlement to service connection must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's service connection claim 
for headaches.

Seizure disorder

With regard to the veteran's service connection claim for a 
seizure disorder, the Board finds no basis on which to grant 
service connection.  

In this case, there is no service medical evidence of any 
seizure disorder.  The Board acknowledges the positive 
opinions offered by the veteran's treating VA psychiatrist in 
2001 and 2005.  Essentially, the VA psychiatrist concluded 
that the onset of seizures was documented in a September 1971 
service medical record, which revealed the veteran's 
complaint of headache and notation that he did not recall 
marching out to the range or picking a fight and swearing at 
an officer.  The VA psychiatrist opined that the veteran's 
condition had been mistreated as headaches in-service, 
thereby exacerbating the process that brings about the 
conditions necessary for the brain to produce seizures.  In 
this regard, the Board finds that this opinion is outweighed 
by the evidence of record to the contrary.  

There is extensive medical evidence in the claims folder that 
either ruled out or questioned a diagnosis of seizure 
disorder.  Further, there are statements from medical 
practitioners stating that the veteran does not have a 
seizure disorder or epilepsy.  In July 1979, a private 
examiner doubted that the veteran's headaches and violent 
behavior were the result of seizures since the veteran 
reported being well aware of his actions during the episodes.  
In this same report, the veteran admitted that his violent 
behavior, a manifestation of seizures, got him out of 
temporary problems.  

On VA examination in December 2004, the examiner opined that 
the neither the physical examination of the veteran nor his 
medical record indicates he has a seizure disorder with any 
degree of certainty.  The veteran appeared to be noncompliant 
with the empirical treatment of a possible complex partial 
seizure disorder and that his neuropsychological profile, as 
documented in the claims file, appeared to be functional.  

Also of great significance are the normal EEG, brain scans, 
skull x-rays, and neurological examination findings, dated in 
reports from 1979 through 2002.  The Board notes that the 
veteran was hospitalized at VA and private health care 
facilities for complaints of seizure and posing a danger to 
others; however, there is not one documented episode of the 
veteran having a seizure while in in-patient status.  The 
record contains numerous entries of the veteran being 
uncooperative, hostile, becoming excessively angry, and non-
compliant with clinical testing designed to evaluate and 
treat his seizure symptoms.  In an October 1980 private 
medical report, the examiner opined that the veteran handled 
situations he disliked with avoidance and excessive anger.  

The Board notes that the veteran has been receiving SSA 
disability benefits since 1979 for paranoid schizophrenia.  
There is no mention of any seizure activity, treatment, or 
diagnosis of seizures in the SSA medical evidence dated from 
1981 to October 1993.  

The record is clear that despite the veteran's claim that he 
has a service-incurred seizure disorder, there has been no 
objective observation of a seizure; this, despite extensive 
periods of medical confinement in various medical facilities.  
In this regard, given the lack of medical evidence of a 
seizure disorder in service, the extensive medical evidence 
that suggests that the veteran's violent and bizarre behavior 
are manifestations of something other than a seizure 
disorder, and years of neurological testing that did not 
reveal any seizure disorder, the Board finds that service 
connection for this claim must be denied.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a seizure disorder 
is not warranted, and there is no doubt to be resolved, as 
the bulk of the evidence is unfavorable in this case.  
Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for a seizure disorder is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


